      Case 2:19-cv-00079-RMP          ECF No. 98   filed 08/25/21   PageID.2847 Page 1 of 2




 1
                                                                              FILED IN THE

 2                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON




 3                                                                  Aug 25, 2021
                                                                         SEAN F. MCAVOY, CLERK


 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7
      JULIO VELA, an individual,
 8                                                      NO: 2:19-CV-79-RMP
                                 Plaintiff,
 9
           v.                                           ORDER OF DISMISSAL WITH
10                                                      PREJUDICE
      SPUDNIK EQUIPMENT
11    COMPANY, LLC, an Idaho limited
      liability company,
12
                                 Defendant.
13

14         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

15   ECF No. 97. Having reviewed the Motion and the record, the Court finds good

16   cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 97, is

18              GRANTED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

20              costs to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:19-cv-00079-RMP     ECF No. 98    filed 08/25/21   PageID.2848 Page 2 of 2




 1         4. All scheduled court hearings, if any, are STRICKEN.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 4   close this case.

 5         DATED August 25, 2021.

 6
                                                  s/ Rosanna Malouf Peterson
 7                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
